         Case: 1:19-cv-00275-JG Doc #: 1 Filed: 02/05/19 1 of 3. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Michael Barr,
                                                     Civil Case No. ____________
       Plaintiff,
                                                     JUDGE __________________
v.

Cleveland Metroparks,
                                                     Defendant’s Notice of Removal of a Civil
       Defendant.                                    Action to the United States District Court

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

       Defendant Cleveland Metroparks, pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446,

seek removal of this action and state as follows:

       1.      Plaintiff was one of the plaintiffs in Barr, et al. v. Cleveland Metroparks, N.D.

Ohio Case No. 1:17-cv-1390 (“Barr I”) a lawsuit that arose under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201 et seq., before the Honorable Sara Lioi.

       2.      On February 2, 2018, Judge Lioi issued a Memorandum Opinion approving a

settlement agreement resolving the plaintiffs’ claims under the FLSA in Barr I.                   The

Memorandum Opinion stated that the Court would retain jurisdiction over that action to enforce

the terms of the settlement. That same day, Judge Lioi also issued a Judgment Entry, again

stating that the Court “retains jurisdiction over this action to enforce the terms of the settlement.”

A true and correct copy of the February 2, 2018 Memorandum Opinion and Judgment Entry are

attached hereto as Exhibits 1 and 2, respectively.

       3.      On November 16, 2018, Plaintiff commenced a civil action against Defendant in

the Cleveland Municipal Court, Case No. 2019 CI 00230.
         Case: 1:19-cv-00275-JG Doc #: 1 Filed: 02/05/19 2 of 3. PageID #: 2




       4.      The Cleveland Municipal Court issued a Summons upon Defendant on January

10, 2019. A true and correct copy of the Complaint and Summons served upon Defendant is

attached hereto as Exhibit 3.

       5.      Plaintiff’s Complaint involves a claim that is barred by the settlement agreement

resolving Plaintiff’s FLSA claims in Barr I, an agreement that under which this Court retained

jurisdiction. Thus, this Court has ancillary federal question jurisdiction over Plaintiff’s claims in

this civil action pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction pursuant to 28

U.S.C. § 1367. See, e.g., 202 N. Monroe, LLC v. Sower, 850 F.3d 265, 271 (6th Cir. 2017).

       6.      Accordingly, Plaintiff’s Complaint is properly removable to this Court pursuant to

28 U.S.C. § 1441(a).

       7.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in that it

is filed within thirty (30) days of Defendant’s receipt of the Summons and Complaint on January

10, 2019.

       8.      Defendant is filing a Notice of Filing Notice of Removal in the Cleveland

Municipal Court contemporaneously with filing this Notice of Removal, as required by 28

U.S.C. § 1446(d). A true and correct copy of Defendant’s Notice of Filing Notice of Removal is

attached hereto as Exhibit 4 (not including its exhibit).

       9.      Defendant will provide prompt written notice to Plaintiff that Defendant has filed

this Notice of Removal in accordance with 28 U.S.C. § 1446(d).

       Defendant respectfully requests that this Notice effect removal of the above-captioned

case from the Cleveland Municipal Court.
        Case: 1:19-cv-00275-JG Doc #: 1 Filed: 02/05/19 3 of 3. PageID #: 3




                                          Respectfully submitted,

                                          ZASHIN & RICH CO., L.P.A.

                                          s/ Lauren M. Drabic
                                          Michele L. Jakubs (No. 0064557)
                                          mlj@zrlaw.com
                                          Lauren M. Drabic (No. 0097448)
                                          lmd@zrlaw.com
                                          950 Main Avenue, 4th Floor
                                          Cleveland, OH 44113
                                          T: 216/696-4441
                                          F: 216/696-1618

                                          Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2019, the above Notice of Removal was served via

Federal Express upon:

Michael Barr
14239 Garfield Ave.
Lakewood, Ohio 44107

                                          s/ Lauren M. Drabic
                                          Lauren M. Drabic (No. 0097448)
                                          lmd@zrlaw.com
                                          950 Main Avenue, 4th Floor
                                          Cleveland, OH 44113
                                          T: 216/696-4441
                                          F: 216/696-1618

                                          One of the Attorneys for Defendant
